Citation Nr: 1209231	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-08 430	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  He served in Vietnam and was awarded the Combat Infantryman Badge, the Silver Star and the Bronze Star Medal with V device.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for PTSD, at a 10 percent disability rating effective January 21, 2009 and continued a noncompensable disability rating for bilateral hearing loss.  

The Veteran provided testimony before the undersigned at the RO in December 2011.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he has continued to receive treatment at the Vet Center in Harker Heights, Texas (also known as the Killeen Heights Vet Center) since 2009.  The claims file contains records from the Vet Center showing treatment through March 2009 only.  VA treatment records are constructively of record before VA decision makers, and if relevant to the claim, must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also stated during the hearing that his PTSD symptoms had worsened since his last VA examination in March 2009.  In addition, the Veteran testified that his hearing has worsened and that he has been provided with hearing aids since his last VA examination in February 2009.

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, new VA examinations must be provided to determine the current severity of service-connected PTSD and bilateral hearing loss.

The audiological examiner should comment on the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the Veteran's VA psychiatric treatment at the Vet Center in Harker Heights, Texas.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Once all relevant evidence has been obtained and associated with the claims folder, afford the Veteran a VA examination to evaluate his current disability from PTSD.  The claims folder must be made available to the examiner and review of the record must be noted in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning, apart from that attributable to non-service connected disabilities.  If it is not possible to distinguish the service connected from non-service connected symptomatology the examiner should so state.

The rationale for all opinions must be provided.

3.  Afford the Veteran a VA examination to determine the current severity of his hearing loss.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.

In addition to objective test results, the examiner should describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

